Citation Nr: 1429492	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  09-45 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating greater than 20 percent for type II diabetes mellitus with erectile dysfunction.

2.  Entitlement to a compensable rating for diabetic retinopathy secondary to type II diabetes mellitus. 


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Army from September 1967 to June 1970.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

A review of the Virtual VA paperless claims processing systems reveals additional VA treatment records that have been reviewed by both the RO and the Board.  A review of the Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal. 


FINDINGS OF FACT

1.  The Veteran's service-connected type II diabetes mellitus with erectile dysfunction requires insulin, a restricted diet and a regulation of occupational and recreational activities, but is not manifested by episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or twice a month visits to a diabetic care provider.  

2.  The manifestations of the Veteran's diabetic retinopathy are indicative of active pathology.  


CONCLUSIONS OF LAW

1.  The criteria for an increased 40 percent evaluation, but no greater, for type II diabetes mellitus with erectile dysfunction have been met throughout the entire period of the appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.119, Diagnostic Code 7913 (2013).

2.  The criteria for an increased 10 percent evaluation, but no greater, for diabetic retinopathy have been met throughout the entire period of the appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.79, Diagnostic Code 6006 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

In the present case, a review of the claims folder reveals compliance with the VCAA.  The duty to notify was accomplished by way of VCAA letters sent from the RO to the Veteran in May 2008, March 2009, and February 2012.  These letters satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his increased rating claim; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In addition, the May 2008 VCAA letter advised the Veteran of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Moreover, the VCAA notice letter of March 2009 advised the Veteran of the additional notice requirements for increased rating claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (minimum notice requirements pursuant to VCAA for an increased rating claim), rev'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice, and rejecting Veteran-specific notice as to the effect on daily life and as to the assigned or cross-referenced diagnostic code under which the disability is rated).  The outcome of these holdings is that VCAA notice for an increased rating claim does not have to be individually tailored to each Veteran's particular facts, but rather only a generic notice is required.  The March 2009 letter was fully sufficient. 

In the present case, the RO issued all required VCAA notice in May 2008, prior to the December 2008 rating decision on appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  The additional VCAA notice provided in March 2009 was superfluous since adequate notice requirements had already been met.  Thus, there is no timing error.  Therefore, the Veteran has received all required notice in this case, such that there is no error in the content or timing of VCAA notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  In the present case, there has not been an allegation of any error in the VCAA notice provided to the Veteran.  

With respect to the duty to assist, the RO has secured the Veteran's VA treatment records, VA examinations, and private treatment records.  For his part, the Veteran has submitted personal statements.  The Veteran was afforded VA examinations in May 2009 and March 2012 in connection with his claim for increased evaluations of his service-connected diabetes, erectile dysfunction and diabetic retinopathy.  The Board finds that these VA examinations are adequate, as they were predicated on a review of the Veteran's medical history as well as on physical examinations and fully address the rating criteria that are relevant to rating his service-connected disabilities and associated manifestations.  Moreover, there is no objective evidence or allegation indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined in March 2012.  See 38 C.F.R. § 3.327(a).  

With regard to the previous February 2012 Board remand, the Board finds that the RO substantially complied with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the remand, the RO secured additional VA and private treatment records, and the Veteran was afforded VA medical examinations in March 2012 to determine the current extent and severity of his service-connected disabilities on appeal.  As such, the RO has substantially complied with the Board's instructions and the Board is satisfied that the duty to assist has been met.  38 U.S.C.A. § 5103A.  Hence, there is no error or issue that precludes the Board from addressing the merits of the increased rating issues.  

II.  Increased Rating 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  
Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  VA regulation indicates that the Veteran's entire history is reviewed when assigning a disability evaluation per 38 C.F.R. § 4.1.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37; Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Veteran's type II diabetes mellitus has been assigned a 20 percent rating pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913.  This 20 percent rating has remained in effect since July 26, 2001.  Initially, in an earlier September 2002 rating decision, the RO service-connected the Veteran for type II diabetes mellitus, based on his presumed exposure to herbicidal agents while stationed in the Republic of Vietnam.  See 38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309(e) (2013).  However, in the October 2012 Supplemental Statement of the Case (SSOC), the RO reflected that this award was in error, because the record established that the Veteran's actual diagnosis was for type I diabetes mellitus, a disease not presumptively linked with exposure to herbicidal agents.  See 38 C.F.R. § 3.309(e).  Regardless, service connection that has been in effect for a disability for 10 or more years will not be severed except upon a showing that the original grant was based on fraud, or it is clearly shown from military records that the person concerned did not have the requisite service or character of discharge.  See 38 U.S.C.A. § 1159 (West 2002); 38 C.F.R. § 3.957 (2013).  The 10-year period will be computed from the effective date of the grant of service connection to the effective date of the rating decision that severs service connection, after compliance with 38 C.F.R. § 3.105(d).  

Service connection has been in effect for over ten years and there is no evidence the original grant of service connection for type II diabetes mellitus was based on fraud or that the Veteran lacked the requisite service or character of discharge.  As such, 38 C.F.R. § 3.957 is applicable and provides for the protection of service connection, as there are no proper grounds for severance.  

The Veteran filed an increased rating claim for his diabetes mellitus in May 2008.  The Veteran's entire history is reviewed when assigning a disability evaluation.  38 C.F.R. § 4.1.  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

The Veteran has appealed the December 2008 rating decision that continued a 20 percent evaluation for diabetes mellitus with diabetic retinopathy and erectile dysfunction.  The Veteran's diabetic retinopathy and erectile dysfunction have been considered as part and parcel of the diabetic disease process and evaluated as such.  See 38 C.F.R. § 4.119, DC 7913, Note (1).  The Veteran has argued that his diabetes is worse than the 20 percent assigned and that he is entitled to separate, compensable evaluations for retinopathy and for erectile dysfunction.

Under Diagnostic Code 7913 for diabetes mellitus, a rating of 20 percent is assigned for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  The next higher rating of 40 percent is assigned when the disability requires insulin, restricted diet, and regulation of activities.  A 60 percent disability rating is warranted when the diabetes mellitus requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  38 C.F.R. § 4.119.   

If disability rating criteria are written in the conjunctive and are successive, "a veteran must demonstrate all of the required elements in order to be entitled to that higher evaluation" and 38 C.F.R. § 4.7 cannot be used to circumvent the need to demonstrate all required criteria.  Also the insulin requirement of Diagnostic Code 7913 may not be satisfied by use of a different treatment, even one that causes the body to produce insulin.  Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed. Cir. 2013).  

Successive rating criteria is where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  For example, Diagnostic Code 7913 is successive because each higher evaluation requires the elements of the lower evaluation:  the 10 percent evaluation requires a restricted diet; the 20 percent evaluation requires a restricted diet and insulin or oral hypoglycemic agent, the 40 percent evaluation requires insulin, restricted diet, and regulation of activities; and so forth.  Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007).

The Veteran is currently assigned a 20 percent evaluation for diabetes based on his need for insulin and a restricted diet to control his symptoms.  A higher evaluation of 40 percent requires that the Veteran be prescribed insulin, need a restricted diet and regulate activities.  The issue of entitlement to a higher evaluation in this instance, thus turns on whether the Veteran satisfies the third component of a higher evaluation requiring a regulation of activities for diabetic control. 

In order to demonstrate a regulation of activities, medical evidence is required to show that both occupational and recreational activities have been restricted.  Camacho, 21 Vet. App. at 364.  The phrase regulation of activities means "avoidance of strenuous occupational and recreational activities."  Camacho, 21 Vet. App. at 362 (quoting 38 C.F.R. § 4.119, Diagnostic Code 7913).  

Upon review of the evidence, an increased evaluation of 40 percent, but no higher, is warranted for the Veteran's type II diabetes.  The evidence of record supports a rating of 40 percent as it indicates the Veteran restricts his activities, uses insulin and follows a restricted diet.  The Veteran provided credible testimony regarding his restriction of activities and the 2012 VA examiner concluded that the veteran requires a regulation of activities to avoid hypoglycemic episodes.  The evidence also establishes that the Veteran adheres to a diabetic diet and has been prescribed insulin for over 30 years.  For example, in November 2009, the Veteran submitted a statement asserting that he has regulated his activities to balance food intake, physical activity and insulin levels for the past 30 years.  He states he cannot perform household chores or swim because of his insulin pump.  Moreover, he cannot dine out as he is restricted where he eats because of his diabetic diet.  The Veteran contends his life is dictated by his blood sugar level which requires snacking and eating at regular intervals to keep them stable.  Also, he reports he has no stamina to participate in strenuous activity with his family.  A May 2009 VA examination found no regulation of activities, but the examiner did not have the benefit of reviewing the claim file. 

At the March 2012 VA examination, the examiner found that the Veteran required a regulation of activities.  The Veteran reported checking his glucose levels several times per day, including before and after engaging in any exercise or strenuous activity, to avoid glucose levels dropping too quickly.  His meals and snacks have to be eaten at regular intervals and his insulin pump loaded accordingly.  The Veteran claims that he does not exercise much and avoids household chores. 
Private medical evidence covering treatment between 2010 and 2012 shows the Veteran is followed by an endocrinologist.  During a visit in 2012, the Veteran stated he exercised very little.  VA treatment reports show that in December 2011 the Veteran was seen for a routine diabetic follow up.  He was noted to be doing well on an insulin pump without any new medical concerns since February.  He stated he felt fine and had no physical limitations.  

The Board finds that the Veteran is competent to report how his diabetes causes him to regulate his activities.  The Veteran's lay statements are also credible as they are consistent throughout the appeal period and supported by the VA examination findings in March 2012.  The VA examiner in March 2012 states the Veteran requires that his activities be regulated as part of medical management of diabetes mellitus.  Accordingly, an increased evaluation of 40 percent for diabetes mellitus is warranted.   

However, a rating beyond 40 percent for the Veteran's type II diabetes is not warranted under Diagnostic Code 7913.  The evidence of record does not reveal episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  There is no medical or lay evidence of this level of symptomatology.  At VA examinations conducted in May 2009 and March 2012, the Veteran stated he had not been hospitalized for ketoacidosis or for hypoglycemic reactions and he visits his diabetic care provider twice per year for routine visits.  Therefore, the Veteran's symptoms do not meet the criteria required for a 60 percent evaluation for diabetes mellitus.

The Board will next consider whether any associated complications are separately compensable.  With regard to erectile dysfunction, the Board finds that a separate, compensable disability rating is not warranted because the evidence does not demonstrate that the Veteran has penile deformity or complete atrophy of both testes. See 38 C.F.R. § 4.115b, Diagnostic Codes 7522, 7523 (2013).  A compensable evaluation requires either deformity of the penis with loss of erectile power or for atrophy of both testes.  The Veteran and his wife report he has deformity of the penis when he experiences erections.  He told the VA March 2012 examiner that his "penis is not shaped the way it used to be when I have an erection."  He further stated that Vardenafil helped with the shape of his penis.  The Veteran reported that when he gets erections "the diameter at the base of the penis is not as large as the tip of the penis."  The examiner explains that this is what the Veteran believes to be penile deformity.  However, at that 2012 VA examination, the Veteran refused a genital examination, thus not cooperating with the examiner for purposes of assessing whether a penile deformity exists.  In this vein, a claimant cannot remain passive when he has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996)

In addition, at the May 2009 VA examination, physical findings of a normal penis and testicles were noted and the evidence of record is negative for any objective evidence showing otherwise.  Therefore, although he is competent to describe the shape of his penis and what occurs during erections, in this case, the Veteran's and his spouse's lay statements are in conflict with and outweighed by the available medical evidence.  As such, a noncompensable rating for erectile dysfunction is proper.  See 38 C.F.R. § 4.31 (2013), and it will continue to be evaluated with diabetes mellitus.

Furthermore, an earlier August 2007 rating decision awarded the Veteran special monthly compensation under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) for loss of use of a creative organ thereby finding that the Veteran warranted additional compensation for loss of erectile power.  This issue is not on appeal.  

Finally, the Board will consider whether the Veteran's diabetic retinopathy warrants a compensable evaluation.  While the appeal was pending, the Rating Schedule for evaluating disabilities of the eyes was revised and amended.  See 73 Fed. Reg. 66,543- 66,544 (Nov. 10, 2008).  The effective date of the revisions is December 10, 2008, and the revised criteria apply to all applications for benefits received by VA on or after December 10, 2008.  Since the Veteran filed his claim for an increased rating in May 2008, which is prior to the December 10, 2008 effective date, the revised criteria do not apply here.

The rating criteria for evaluating eye disorders in effect prior to December 2008 provided that, under Diagnostic Code 6006, a minimum 10 percent evaluation will be assigned during active pathology for various diseases including retinitis.  Higher evaluations are assigned based on impairment of visual acuity or field loss, pain, rest requirements or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  See 38 C.F.R. § 4.84a, DC 6006 (effective prior to December 10, 2008). 

VA treatment records beginning in 2007 contain several notations of mild diabetic retinopathy affecting the Veteran's right eye.  The VA examination in May 2009 diagnosed diabetic retinopathy, right eye.  There was no diabetic retinopathy in the left eye.  Additional diagnoses of presbyopia and hyperopia (far and near sightedness) and posterior vitreous detachment of the left eye were noted, with the examiner noting that the latter was not caused by diabetes.  VA medical records dated in 2011 indicate mild retinopathy in one eye.  VA eye examinations conducted from 2009 and 2012 as well as VA treatment records show visual fields and visual acuity findings to be within normal limits.  Thus a 10 percent evaluation is warranted because of active pathology.  See 38 C.F.R. § 4.84a., DC 6006.  

Moreover, with regard to consideration of an even higher rating for diabetic retinopathy, there is no probative evidence of record revealing impairment of visual acuity, field loss, pain, rest requirements, or episodic incapacity, to a degree of 20 percent or more nor has the Veteran alleged such.  The Board notes that only diabetic retinopathy is service connected; no other examiner has stated that any of the Veteran's other eye conditions have not been related to diabetes mellitus.  Accordingly, a separate evaluation of 10 percent for diabetic retinopathy, but no greater, is granted.  38 C.F.R. § 4.3.  

The Board has determined that there is no basis to stage the Veteran's 40 percent rating for his service-connected diabetes mellitus or 10 percent rating for his service-connected diabetic retinopathy.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The 40 percent and 10 percent ratings granted in this decision should be effective throughout the entire appeal period as there are no differences in severity during the relevant period. 

III.  Extraschedular Evaluation

The "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry."  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.  See also 38 C.F.R. § 3.321(b)(1).  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).  

The Board finds that the Veteran's symptoms for diabetes mellitus type II with erectile dysfunction and diabetic retinopathy is fully addressed by the relevant rating criteria.  38 C.F.R. § 3.321(b)(1).  This is because the diagnostic code contemplates the administration of insulin, regulation of activities and restricted diet which are the Veteran's reported symptoms.  Moreover, the Veteran's retinopathy is of a mild severity, affecting the right eye only at this time and is considered to meet the criteria for active pathology.  The Veteran has no complaints of other eye symptoms.  The Veteran does not allege, and the evidence does not show, any symptoms not reflected in the relevant Diagnostic Codes.  Although the Veteran's wife suggests he has some penile deformity, it appears the functional impairment caused by that is compensated by his award of special monthly compensation.  The evidence fails to show anything unique or unusual about the Veteran's diabetes, erectile dysfunction and diabetic retinopathy disabilities on appeal that would render the schedular criteria inadequate.  There are no additional symptoms for these disabilities on appeal that are not addressed by the Rating Schedule.

Because the rating criteria reasonably describe the claimant's disability level and symptomatology for his disabilities, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned scheduler evaluations are, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 115-116 (2008).
Moreover, there are higher ratings available under the scheduler rating criteria, but he has not been shown to have such symptomatology.  

In addition, the evidence does not indicate marked interference with his ability to work, meaning above and beyond that contemplated by his compensable ratings.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc).  The March 2012 VA examiner noted that the Veteran, who owns a car dealership, reported missing several half days of work subsequent to feeling weak and fatigued as a result of low blood sugar levels.  Overall, missing this amount of time from work due to his diabetic disability fails to demonstrate "marked" interference with employment from this disability.  38 C.F.R. § 3.321(b)(1).  The Veteran has not alleged and the objective evidence of record has not indicated that diabetic retinopathy and erectile dysfunction have caused any interference with work.  

Finally, the evidence does not indicate other exceptional or unusual circumstances, such as frequent hospitalizations due to the Veteran's service-connected diabetes with erectile dysfunction or retinopathy, to suggest he is not adequately compensated for these disabilities by the regular Rating Schedule.  38 C.F.R. § 3.321(b)(1); VAOPGCPREC 6-96.  The May 2009 and March 2012 VA diabetes examinations reveal the Veteran has had no hospitalizations for diabetes, no ketoacidosis or hypoglycemic episodes requiring hospitalization and he visits his endocrinologist twice per year for adjustments of his insulin pump dose.  His diabetic retinopathy has not caused any hospitalizations. 

Based on the foregoing, the Board finds that the requirements for referral for an extraschedular evaluation have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).
ORDER

An increased evaluation of 40 percent for type II diabetes mellitus with erectile dysfunction is granted, subject to the laws and regulations governing the payment of VA compensation.

A separate 10 percent rating for diabetic retinopathy is granted, subject to the laws and regulations governing the payment of VA compensation.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


